Citation Nr: 0314425	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-13 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) rating for hidradenitis 
suppurativa.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had over 20 years of active service, through July 
1995, at which point he retired based on length of service.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO rating decision which 
granted service connection and a noncompensable rating for 
hidradenitis suppurativa (a skin condition); the veteran 
appealed for a higher rating.  He testified at a Board 
hearing in February 1998.  In May 1998, the Board remanded 
this issue to the RO for further development.  


FINDINGS OF FACT

The veteran's service-connected hidradenitis suppurativa is 
manifested by intermittent flare-ups of this skin condition 
in the groin area.  The condition is productive of no more 
than slight, if any, exfoliation, exudation or itching on a 
nonexposed surface and small area; less than 5 percent of the 
entire body or less than 5 percent of exposed areas is 
affected; and no more than topical therapy has been required 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable rating for hidradenitis 
suppurativa have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2002); 
67 Fed.Reg. 49590 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had over 20 years of active service, through July 
1995, at which point he retired from the Navy based on length 
of service.  His active duty medical records show he was seen 
a few times near the end of service due to the skin condition 
of hidradenitis suppurativa which was in the groin area.  The 
April 1995 examination for upcoming retirement noted that he 
had hidradenitis suppurativa and that he was being treated.  
A July 1995 entry noted he had hidradenitis suppurativa in 
the groin area.  The impression was hidradenitis suppurativa 
with no real good response to the medication offered.  A 
trial of Spironolactone was commenced.  

Post-active duty (military retiree) treatment records dated 
from August 1995 to January 1996 from the Naval Hospital in 
Jacksonville, Florida show that the veteran was treated for 
various ailments including a skin condition.  An August 1995 
entry noted that the veteran was seen for hidradenitis 
suppurativa.  He reported that he had tried most remedies and 
that recently he had been taking Spironolactone which had a 
definite positive affect on the size and duration of his 
nodules.  The examiner reported that the veteran had two very 
small non-inflamed nodules in the left groin and right 
scrotum.  The impression was hidradenitis suppurativa, with 
remarkable improvement on Spironolactone,.  A November 1995 
entry noted that the veteran reported that the nodules 
occurred much less frequently and that he had decreased 
discomfort since beginning Spironolactone.  The examination 
was deferred, as the veteran reported no active lesions.  The 
impression was hidradenitis suppurativa in good control with 
Spironolactone.  

In June 1996, the RO granted service connection and a 
noncompensable rating for hidradenitis suppurativa, effective 
August 1, 1995 (day after release from active duty).  

In various written statements on appeal, the veteran 
described his hidradenitis suppurativa.  At a February 1998 
Travel Board hearing, he testified that currently he had just 
one small skin outbreak that had been there over a year.  He 
stated that he was taking Spironolactone, a blood pressure 
medicine, to control his skin condition.  He said that over 
the years, he had suffered from skin problems in the perianal 
area and in the groin as well as some burning under the arms.  
He reported that he had not received treatment for close to a 
year, but that he would receive treatment when his 
prescription ran out.  The veteran indicated that over the 
past year his skin condition had been relatively under 
control.  

A July 1998 statement form S. K. Wesson, M.D., at the Naval 
Hospital in Jacksonville, Florida reported that he had 
provided intermittent office visits and continuous medical 
treatment in the form of either antibiotic or maintenance 
medicines for a chronic condition of localized perineal 
hidradenitis suppurativa.  Dr. Wesson reported that it was 
fairly well controlled with maintenance treatment.  He noted 
that the veteran had occasional flares that required 
additional treatment.  Dr. Wesson stated that without the 
treatment, it was expected that recurrence and chronic 
abscess formation would occur.  

The veteran failed to report for a VA examination scheduled 
for October 2002 and rescheduled for November 2002.  The 
record discloses no just cause for failure to report.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, a Board remand, and the supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim for a compensable rating 
for hidradenitis suppurativa.  Identified medical records 
have been obtained to the extent possible.  The veteran 
failed to appear for a VA examination which was recently 
scheduled to obtain evidence on his claim.  The duty to 
assist is not a one-way street, and the veteran has failed to 
cooperate in VA efforts to further develop his claim.  See 38 
C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 190 (1991).  As 
this is an original compensation claim, the claim shall be 
determined based on the evidence of record.  38 C.F.R. 
§ 3.655.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating skin conditions changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

The veteran's service-connected hidradenitis suppurativa may 
be rated by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806.  

Under the old rating criteria, in effect prior to August 30, 
2002, a 0 percent rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  

Under the new criteria, effective August 30, 2002, a 
noncompensable rating is warranted for dermatitis or eczema 
when there is less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating requires at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (67 Fed.Reg. 49590 
(2002)).

The medical records indicate that since the effective date of 
service connection (day after active duty ended in 1995), 
hidradenitis suppurativa has involved periodic flare-ups in 
the groin area (a nonexposed surface and small area), for 
which the veteran uses medication at times.  The 1998 
statement from Dr. Wesson noted he had periodically treated 
the veteran for a localized perineal hidradenitis 
suppurativa.  No more recent treatment has been identified.  
As noted, the veteran failed to report for a scheduled VA 
examination in 2002 which might have led to findings to 
support his claim.

The weight of the medical evidence which is available 
demonstrates that the veteran's service-connected 
hidradenitis suppurativa is manifested by intermittent flare-
ups in the groin area.  The condition is productive of no 
more than slight, if any, exfoliation, exudation or itching 
on a nonexposed surface and small area; less than 5 percent 
of the entire body or less than 5 percent of exposed areas is 
affected; and no more than topical therapy has been required 
during the past 12-month period.  Under either the old or new 
rating criteria, the veteran's hidradenitis suppurativa has 
been noncompensable.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's hidradenitis 
suppurativa has been more than 0 percent disabling.  Thus 
"staged ratings" greater than a noncompensable rating are 
not warranted for any period since the effective date of 
service connection.  Fenderson v. West, 12 Vet.App. 119 
(1999).  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  





ORDER

A higher rating for hidradenitis suppurativa is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

